                Case 1:19-cr-00059-LO Document 4 Filed 03/07/19 Page 1 of 2 PageID# 38
 Criminal Case Cover Sheet
                                                                                                          Under Seal
                                                                                                                                    U.S.District Court
                                                      FILED; REDACTED


 Place of Offense:                      ^ Under Seal                                                    Judge Assigned:        O'Grady

 City:                                  Superseding Indictment:                                         Criminal No.           l:19-cr-59


 County: Fairfax                        Same Defendant:                                                 New Defendant:


                                        Magistrate Judge Case No.                                       Arraignment Date:

                                        Search Warrant Case No.                                         R. 20/R.40From:

Defendant Information:


 Defendant Name: Daniel Everette Hale                        Aiias(es):                                □ Juvenile FBI No.

 Address:              XXX Southern Turf Drive, Nashville, TN 37211


Employment:

Birth Date: x/x/1987             SSN:                      Sex:     Male             Race: white                   Nationality:     US


 Place of Birth: US                 Height:         Weight                 Hair:             Eyes:               Scars/Tattoos:


Q Interpreter Language/Dialect:                                                    Auto Description:
Location/Status:


Arrest Date:                             n Already in Federal Custody as of:                                         in:



n Already in State Custody               n On Pretrial Release              ^ Not in Custody

^ Arrest Warrant Requested               □ Fugitive                         □ Summons Requested

□ Arrest Warrant Pending                 □ Detention Sought                 Q Bond
Defense Counsel Information:


Name:      Abbe Lowell                                            n Court Appointed           Counsel Conflicts:

Address: 1700 K Street, NW, Washington, D.C.                      ^ Retained

Phone:     202,282.5000                                           □ Public Defender                                 □ Federal Public Conflicted Out
U.S. Attorney Information:

AUSA(s}: Gordon Kromberg                                                    Phone: 703-299-3700                     Bar No.         33676

Complainant Agency - Address A Phone No. or Person & Title:

 FBI SA Laura Pino, 2600 Lord Baltimore Drive, Woodlawn, MD 21244; 410.277.6585

U.S.C. Citations:       Code/Section                  Offense Charged                                Countfsl              Capital/Felonv/lVlisd./Pettv


  Setl:             18 use 793                obtain, transmit defense informatiijg      3                                 felony

  Set 2:            18 use 798                disclose signal intelligence inform^       1                                 felony

  Date:         3/7/2019                      AUSA Signature:                                                                may be continued on reverse
               Case 1:19-cr-00059-LO Document 4 Filed 03/07/19 Page 2 of 2 PageID# 39

 District Court Case Number(to be fiiled by deputy cierk):
                                                                         Countfsl   Capital/Feionv/Misd./Pettv
U.S.C. Citations;   Code/Section              Offense Charged

  Set 3:        18 use 641            theft of government property   1              felony


  Set 4:


  Sets:


  Set 6:


  Set 7:


  Set 8:


   Set 9:


   Set 10:


   Set 11:


   Set 12:


   Set 13:


   Set 14:


   Set 15:


   Set 16:


   Set 17:


   Set 18:


   Set 19:


   Set 20:


   Set 21:


   Set 22:


   Set 23:


   Set 24:


   Set 25:




                                         PMnt.Fdrrri
